[geovic66088kex99x1x1.jpg]


--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS AND INTERPRETATION





1.1      DEFINITIONS



As used herein, unless anything in the subject matter or context is inconsistent
therewith, the following terms shall have the meanings set forth below:

“Administrator” means such director or other senior officer or employee of the
Company as may be designated as Administrator by the Board or the Committee from
time to time;

“Award Date” means the date on which the Board grants and announces a particular
Option;

“Board” means the Board of Directors of the Company;

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder;

“Committee” has the meaning ascribed to such term in section 5.1;

“Company” means Geovic Mining Corp. and any subsidiary thereof, (within the
meaning of the Securities Act and the Securities Act of 1933), as the context
may apply;

“Consultant” means an individual (or a company wholly owned by the individual)
who (i) provides ongoing consulting, technical, management or other services to
the Company (excluding services provided in relation to a distribution of the
Company’s securities); (ii) possesses technical, business or management
expertise of value to the Company; (iii) provides the services under a written
contract with the Company; (iv) spends a significant amount of time and
attention to the business and affairs of the Company; and (v) has a relationship
with the Company that enables the individual to be knowledgeable about the
business and affairs of the Company;

“Director” means a director, senior officer or a Management Company Employee of
the Company;

“Employee” means (i) an individual considered an employee under the Code (i.e.
for whom income tax and other deductions are made by the Company); (ii) an
individual who works full-time for the Company providing services normally
provided by an employee of the Company but for whom income tax and other
deductions are not made by the Company; and (iii) an individual who works for
the Company on a continuing and regular basis for a minimum amount of time per
week, but for whom income tax and other deductions are not made by the Company;



“Exchange” means the Toronto Stock Exchange;



“Exchanged Option” has the meaning ascribed to such term in section 3.2;

“Exercise Notice” means the notice respecting the exercise of an Option, in the
form set out as Schedule “B” hereto, duly executed by the Option Holder;

“Exercise Period” means the period during which a particular Option may be
exercised, being the period from and including the Award Date through to and
including the Expiry Date;

“Exercise Price” means the price at which an Option may be exercised as
determined in accordance with section 3.5;

 

--------------------------------------------------------------------------------



- 2 -



“Expiry Date” means the date determined in accordance with section 3.3 and after
which a particular Option cannot be exercised;

“Fair Market Value” means, on any particular date, the simple average of the
closing price per Share for each of the 20 consecutive trading days immediately
before such date on the Exchange, or such other stock exchange or
over-the-counter market as the Shares may then be listed or quoted (as the case
may be), or, if the Shares are not listed on any stock exchange or quoted for
trading by a recognized over-the-counter market, the Fair Market Value shall be
the value of a Share, as determined by the Board, acting reasonably and in good
faith, which determination shall be conclusive;

“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto;

“Insider” means a Director, a director or senior officer of the Company or of a
company that is an Insider or subsidiary of the Company, or any person or entity
which is required under Section 16(a) of the Securities Exchange Act of 1934, as
amended, to file beneficial ownership disclosure reports with the United States
Securities and Exchange Commission, including a person or entity that
beneficially owns or controls, directly or indirectly, voting shares carrying
more than 10% of the voting rights attached to all outstanding voting shares of
the Company;

“Management Company Employee” means an individual employed by a company
providing management services to the Company, which are required for the ongoing
successful operation of the business enterprise of the Company;

“Market Price” means, as of any date, the value of the Shares, determined as
follows:

              (i)     

if the Shares are listed on the Exchange, the Market Price shall be the closing
price of the Shares on the Exchange for the last market trading day prior to the
date of the grant of the Option;

  (ii)     

if the Shares are listed on the TSX Venture Exchange, the Market Price shall be
the closing price of the Shares on the TSX Venture Exchange for the last market
trading day prior to the date of the grant of the Option less any discount
permitted by the TSX Venture Exchange;

  (iii)     

if the Shares are listed on an exchange other than the TSX Venture Exchange or
the Exchange, the Market Price shall be the closing price of the Shares (or the
closing bid, if no sales were reported) as quoted on such exchange for the last
market trading day prior to the date of the grant of the Option; and

  (iv)     

if the Shares are not listed on an exchange, the Market Price shall be
determined in good faith by the Board.

“Option” means an option to acquire Shares, awarded to a Director, Employee or
Consultant pursuant to the Plan;

“Option Certificate” means the certificate, substantially in the form set out as
Schedule “A” hereto, evidencing an Option;

 

--------------------------------------------------------------------------------



- 3 -



“Option Holder” means a current or former Director, Employee or Consultant who
holds an unexercised and unexpired Option or, where applicable, the Personal
Representative of such person;

“Personal Representative” means (i) in the case of a deceased Option Holder, the
executor or administrator of the deceased duly appointed by a court or public
authority having jurisdiction to do so; and (ii) in the case of an Option Holder
who for any reason is unable to manage his or her affairs, the person entitled
by law to act on behalf of such Option Holder;



“Plan” means this stock option plan;



“RTO” means the reverse take-over transaction completed on December 1, 2006,
pursuant to which the Company acquired all of the issued and outstanding
securities of Geovic, Ltd. and Geovic Finance Corp.;

“Securities Act” means the Securities Act (British Columbia);

“Securities Act of 1933” means the Securities Act of 1933 (United States), as
amended; and

“Share” or “Shares” means, as the case may be, one or more common shares of the
Company, par value of $0.0001 per share.



1.2      CHOICE OF LAW



The Plan is established under, and the provisions of the Plan shall be
interpreted and construed solely in accordance with, the laws of the State of
Delaware once the Company is domesticated as a Delaware corporation and the laws
of the United States applicable therein.



1.3      HEADINGS



The headings used herein are for convenience only and are not to affect the
interpretation of the Plan.



ARTICLE 2
PURPOSE AND PARTICIPATION





2.1      PURPOSE



The purpose of the Plan is to attract, retain and motivate Directors, Employees
and Consultants, to reward such of those persons by the grant of Options under
the Plan by the Board from time to time for their contributions toward the long
term goals of the Company and to enable and encourage such persons to acquire
Shares as long term investments.



2.2      PARTICIPATION



The Committee shall, from time to time, in its sole discretion, subject to final
approval by the Board, determine those Directors, Employees and Consultants, if
any, to whom Options are to be awarded. If the Board elects to award an Option
to a Director, the Board shall, in its sole discretion but subject to section
3.2, determine the number of Shares to be acquired on the exercise of such
Option. If the Board elects to award an Option to an Employee or Consultant, the
number of Shares to be acquired on the exercise of such Option shall be
determined by the Board in its sole discretion, and in so doing the Board may
take into account the following criteria:

 

--------------------------------------------------------------------------------



- 4 -



          (a)     

the person’s remuneration as at the Award Date in relation to the total
remuneration payable by the Company to all of its Employees and Consultants as
at the Award Date;

  (b)     

the length of time that the person has provided services to the Company;

  (c)     

the nature and quality of work performed by the person;

  (d)     

the anticipated motivation and incentive of the option holder expected to be
achieved from the issuance of Options; and

  (e)     

other factors deemed relevant at the time.



2.3      NOTIFICATION OF AWARD



Following the approval by the Board of the awarding of an Option, the
Administrator shall notify the Option Holder in writing of the award and shall
enclose with such notice the Option Certificate representing the Option so
awarded.



2.4      COPY OF PLAN



Each Option Holder, concurrently with the notice of the award of the Option,
shall be provided with a copy of this Plan. A copy of any amendment to the Plan
shall be promptly provided by the Administrator to each Option Holder.



2.5      NO SHAREHOLDER RIGHTS



An Option Holder shall not have any rights as a shareholder of the Company with
respect to any of the Shares covered by an Option until the Option Holder
exercises such Option in accordance with the terms of the Plan and the issuance
of the Shares by the Company.



2.6      INCOME TAXES



As a condition of and prior to participation in the Plan, an Option Holder shall
authorize the Company in written form to withhold from any remuneration
otherwise payable to such Option Holder any amounts required by any taxing
authority to be withheld for taxes of any kind as a consequence of such
participation in the Plan, including the exercise of Options awarded under the
Plan.



2.7      NO REPRESENTATION OR WARRANTY



The Company makes no representation or warranty as to the future market value of
any Shares issued in accordance with the provisions of the Plan.

 

--------------------------------------------------------------------------------



- 5 -



2.8      NO RIGHT TO AWARDS OR EMPLOYMENT

No person shall have any claim or right to receive an Option under the Plan.
None of the Plan, the grant of Options under the Plan or any action taken or
omitted to be taken under the Plan shall be deemed to create or confer on any
Option Holder any right to be retained in the employ or engagement of the
Company, or to interfere with or to limit in any way the right of the Company to
terminate the employment or engagement of such Option Holder at any time. No
award shall constitute salary, recurrent compensation or contractual
compensation for the year of grant, any later year or any other period of time.
Payments received by an Option Holder under any Option made pursuant to the Plan
shall not be included in, nor have any effect on, the determination of
employment-related rights or benefits under any other employee benefit plan or
similar arrangement provided by the Company, unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Board.



ARTICLE 3
TERMS AND CONDITIONS OF OPTIONS





3.1      BOARD TO ALLOT SHARES



The Shares to be issued to Option Holders upon the exercise of Options shall be
allotted, authorized and reserved for issuance by the Board prior to the
exercise thereof.

3.2     

NUMBER OF SHARES

    (a)     

Subject to section 3.2(d) hereof, the maximum number of Shares issuable under
the Plan, including Shares subject to Incentive Stock Option treatment, shall
not exceed a total of 18,700,000, inclusive of all Shares reserved for issuance
under previously granted stock options of Geovic, Ltd. that were exchanged for
options of the Company pursuant to the RTO (each, an “Exchanged Option”), unless
shareholder approval is obtained in advance in accordance with section 6.2
hereof.

    (b)     

Unless shareholder approval is obtained in accordance with section 6.2 hereof,
the aggregate number of Shares (including Shares issuable upon the exercise of
Exchanged Options) that may be reserved for issuance to the Insiders of the
Company (i) at the time of grant, or (ii) within a one-year period, pursuant to
this Plan or any other previously established and outstanding option plans or
grants, shall not exceed 10% of the Shares outstanding at the time of the grant.

    (c)     

The aggregate number of Shares reserved for issuance pursuant to this Plan or
any other previously established and outstanding option plans or grants to any
one individual eligible to receive options under the Plan within a one-year
period shall not exceed 5% of the Shares outstanding at the time of the grant
(unless the Company has obtained shareholder approval to exceed such limit in
accordance with section 6.2 hereof).

    (d)     

If any Option or Exchanged Option has terminated or expired without being fully
exercised, any unissued Shares which have been reserved to be issued upon the
exercise of the Option or the Exchanged Option, as the case may be, shall become
available to be issued upon the exercise of Options subsequently granted under
the Plan. If any Option or Exchanged Option has been exercised, the number of
Shares into which such Option or such Exchanged Option, as the case may be, was
exercised shall become available to be issued upon the exercise of Options
subsequently granted under the Plan.

 

 

--------------------------------------------------------------------------------



- 6 -





3.3      TERM OF OPTION



Subject to section 3.4, the Expiry Date of an Option shall be the date so fixed
by the Board at the time the particular Option is awarded, provided that such
date shall not be later than the tenth anniversary of the Award Date of the
Option.



3.4      TERMINATION OF OPTION



Subject to section 3.8(b), an Option Holder may exercise an Option in whole or
in part at any time or from time to time during the Exercise Period provided
that, with respect to the exercise of part of an Option, the Board may, at the
time of grant of the option, fix limits, vesting requirements or restrictions in
respect of which an Option Holder may exercise all or part of any Option held by
him. Any Option or part thereof not exercised within the Exercise Period shall
terminate and become null, void and of no effect as of 5:00 p.m. (Mountain
Standard Time) on the Expiry Date. The Expiry Date of an Option shall be the
earlier of the date so fixed by the Board on the Award Date referred to in
section 3.3 above, and the date established, if applicable, in subsections (a)
and (b) below except that in the circumstance where the end of the term of an
Option falls within, or within two business days after the end of, a “black out”
or similar period imposed under any insider trading policy or similar policy of
the Company (but not, for greater certainty, a restrictive period resulting from
the Company or its insiders being the subject of a cease trade order of a
securities regulatory authority). In such circumstances, the end of the term of
such Option shall be the tenth business day after the earlier of the end of such
black out period or, provided the black out period has ended, the expiry date.

(a)   Death

In the event that the Option Holder should die while he or she is still a
Director or Employee, the Expiry Date shall be 12 months from the date of death
of the Option Holder.

(b)   Ceasing to be a Member of the Board of Directors

In the event that the Option Holder holds his or her Option as a member of the
Board and is not also an Employee of the Company and such Option Holder ceases
to be a director of the Company, other than by reason of death, he or she may,
after the date he or she ceases to be a director of the Company, exercise his or
her Option to the extent that he or she was entitled to exercise the Option at
the date of such resignation or termination, unless the Option Holder ceases to
be such as a result of an order of the British Columbia Securities Commission,
the Exchange, or any regulatory body having jurisdiction to so order, in which
case the Expiry Date shall be the date the Option Holder ceases to be a director
of the Company.

To the extent that the Option Holder was not entitled to exercise the Option at
the date of such resignation or termination, or if he or she does not exercise
any portion of the Option which he was entitled to exercise at the date of
resignation or termination prior to the Expiry Date, such portion of the Option
shall terminate, in which event a number of Shares equal to the number of Shares
for which the terminated Option would have been exercisable, shall again be
available for Options granted under this Plan.

 

--------------------------------------------------------------------------------



- 7 -



(c)  Ceasing to Hold Office or to be Employed

In the event that the Option Holder holds his or her Option as a Director (other
than a member of the Board) an Employee or a Consultant of the Company and such
Option Holder ceases to be a Director (other than a member of the Board), an
Employee or a Consultant of the Company, other than by reason of death, he or
she may, but only within such period of time not exceeding 120 days, as is
determined by the Board at the time of grant of the Option, after the date he or
she ceases to be employed by the Company, exercise his or her Option to the
extent that he or she was entitled to exercise the Option at the date of such
termination, unless the Option Holder ceases to be such as a result of:

                  (i)     

termination for cause; or

  (ii)     

an order of the British Columbia Securities Commission, the Exchange, or any
regulatory body having jurisdiction to so order,

in which case the Expiry Date shall be the date the Option Holder ceases to be a
Director (other than a member of the Board), an Employee or a Consultant of the
Company.

To the extent that the Option Holder was not entitled to exercise the Option at
the date of such termination, or if he or she does not exercise any portion of
the Option which he was entitled to exercise at the date of termination within
the time specified herein, the Option shall terminate, in which event a number
of shares equal to the number of Shares for which the terminated Option would
have been exercisable, shall again be available for Options granted under this
Plan.

(d)  Incentive Stock Options

Notwithstanding this section 3.4 to the contrary, an Option Holder shall
exercise Incentive Stock Options, if at all, within three (3) months from
terminating employment with the Company or the Incentive Stock Option shall
terminate on the day following such three (3) month period. In the event an
Option Holder changes status from an Employee to a Consultant or Director, and
no longer remains an Employee upon such change of status, such Option Holder’s
Incentive Stock Option shall convert automatically to an Option (other than an
Incentive Stock Option) on the day following three (3) months from the change in
status.



3.5      EXERCISE PRICE



The Exercise Price shall be that price per Share, as determined by the Board in
its sole discretion and announced as of the Award Date, at which an Option
Holder may purchase a Share upon the exercise of an Option, provided that the
Exercise Price shall not be less than the Market Price.



3.6      ASSIGNMENT OF OPTIONS



Options may not be assigned or transferred except by will, divorce settlement,
the laws of descent and distribution, and all Option Certificates will be so
legended, provided however that the Personal Representatives of an Option Holder
may, to the extent permitted by section 4.1, exercise the Option within the
Exercise Period.

 

--------------------------------------------------------------------------------



- 8 -





3.7      ADJUSTMENTS



If prior to the complete exercise of any Option the Shares are consolidated,
subdivided, converted, exchanged or reclassified or in any way substituted for
(collectively the “Event”), the Option, to the extent that it has not been
exercised, shall be adjusted by the Board in accordance with such Event in the
manner the Board deems appropriate. No fractional Shares shall be issued upon
the exercise of the Options and accordingly, if as a result of the Event an
Option Holder would become entitled to a fractional share, such Option Holder
shall have the right to purchase only the next lowest whole number of shares and
no payment or other adjustment will be made with respect to the fractional
interest so disregarded.

3.8     

EXERCISE RESTRICTIONS

    (a)     

The Board may, at the time an Option is awarded or upon renegotiation of the
same, attach restrictions relating to the exercise of the Option, including
vesting provisions, if the Board may so determine. Any such restrictions shall
be recorded on the applicable Option Certificate.

    (b)     

No lots of Shares in an amount less than 500 Shares shall be issued upon the
exercise of the Options unless such amount of Shares represents the balance left
to be exercised under the Options.

  3.9     

REPRESENTATIONS

For Options granted to Employees, Consultants or Management Company Employees,
the Company will represent that the Option Holder is a bona fide Employee,
Consultant or Management Company Employee, as the case may be.



3.10     INCENTIVE STOCK OPTIONS



Only an Employee may receive an Incentive Stock Option. The exercise price per
Share of an Incentive Stock Option shall be fixed by the Board at the time of
grant, but in no event shall the exercise price of an Incentive Stock Option be
less than one hundred percent (100%) of the Market Price of a Share on the date
of grant. No Incentive Stock Option may be issued pursuant to the Plan to any
individual who, at the time the Incentive Stock Option is granted, owns stock
possessing more than ten percent (10%) of the total combined voting-power of all
classes of stock of the Company, or any of its subsidiaries, unless (i) the
exercise price determined as of the date of grant is at least one hundred ten
percent (110%) of the fair market value on the date of grant of the Shares
subject to such Incentive Stock Option and (ii) the Incentive Stock Option is
not exercisable more than five (5) years from the date of grant thereof. To the
extent the aggregate Market Price of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by the Option Holder during any
calendar year exceeds $100,000, such Options shall be treated as Options other
than Incentive Stock Options. No Incentive Stock Option may be granted under the
Plan after the tenth anniversary of the effective date of the Plan. The terms of
any Incentive Stock Option granted under the Plan shall comply in all respects
with the provisions of Section 422 of the Code, or any successor provisions
thereto, as amended from time to time. The ability to exercise an Incentive
Stock Option shall comply with section 3.4(c) .

 

--------------------------------------------------------------------------------



- 9 -





ARTICLE 4
EXERCISE OF OPTION





4.1      EXERCISE OF OPTION



An Option may be exercised only by the Option Holder or his Personal
Representative. Except as otherwise provided in section 3.4(c), an Option Holder
or his Personal Representative may exercise an Option in whole or in part,
subject to any applicable exercise restrictions, including those set out in
section 3.8, at any time or from time to time during the Exercise Period up to
5:00 p.m. (Mountain Standard time) on the Expiry Date by delivering to the
Administrator an Exercise Notice, the applicable Option Certificate and, subject
to section 4.2 below, payment of the entire Exercise Price in cash or cash
equivalents at the time when such Shares are purchased.

4.2     

NET EXERCISE

    (a)     

The Board may permit the net exercise of any Option into Shares by any Option
Holder as provided in this section 4.2 (“Net Exercise”) at any time, or from
time to time, during the term of such Option. The decision of whether or not to
permit Net Exercise for any Option is in the sole discretion of the Board and
will be made on a case by case basis. Upon the Net Exercise of Options (the
“Converted Options”), the Company shall deliver to the Option Holder (without
payment by the Option Holder of any Exercise Price or any cash or other
consideration), that number of fully paid and non-assessable Shares (X) equal to
the number of Converted Options (Y) multiplied by the quotient obtained by
dividing the result of the Fair Market Value of one Share (B) less the Exercise
Price per Share (A) by the Fair Market Value of one Share (B). Expressed as a
formula, such conversion shall be computed as follows:

 

                                         (B - A)          X = (Y)          B   
         Where:    X =    The number of Shares that will be issued to the Option
Holder.      Y =    The number of Converted Options.      A =    The Exercise
Price per Share.      B =    The Fair Market Value of one Share. 


 

No fractional Shares shall be issuable upon the Net Exercise of Options.

  (b)     

Net Exercise may be requested for the exercise of any Options by any Option
Holder. The Option Holder must make the request by indicating on the Exercise
Notice, which must be submitted as specified in section 4.1 above, that the
Option Holder wishes to exercise the Options through the Net Exercise method.

 



4.3       ISSUE OF SHARE CERTIFICATE



As soon as practicable following the receipt of the Exercise Notice, the
Administrator shall cause to be delivered to the Option Holder a certificate for
the Shares so purchased. If the number of Shares so purchased is less than the
number of Shares subject to the Option Certificate surrendered, the
Administrator shall forward a new Option Certificate to the Option Holder
concurrently with delivery of the aforesaid share certificate for the balance of
the Shares available under the Option.

 

--------------------------------------------------------------------------------



- 10 -





4.4      CONDITION OF ISSUE



The issue of Shares by the Company pursuant to the exercise of an Option is
subject to this Plan, the terms of the Option Certificate, and compliance with
the Securities Act of 1933 and the Securities Act, and all other laws, rules and
regulations of all regulatory bodies applicable to the issuance and distribution
of such Shares and to the listing requirements of any stock exchange or
exchanges on which the Shares may be listed. The Option Holder agrees to comply
with all such laws, rules and regulations and agrees to furnish to the Company
any information representation, report and/or undertakings required to comply
with and to fully cooperate with the Company in complying with such laws, rules
and regulations. In particular in the event the Options or Shares issued under
the Plan are not registered under applicable securities laws but an exemption is
available which requires an investment representation or other representation,
the Option Holder shall represent and agree at the time of grant or exercise, as
applicable, that the Options or Shares being acquired are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.



4.5      LEGEND ON CERTIFICATE



The Board may, if the Shares underlying an Option exercised by an Option Holder
are not at the time of exercise registered with the Securities and Exchange
Commission on Form S8, cause a legend or legends to be put on certificate for
Shares purchased upon exercise of the Option to make appropriate reference to
restrictions as the Board may deem advisable or as may be required by the rules
and regulations and other requirements of securities regulations, any exchange
that lists the Shares and any applicable laws. In particular, if required, for
Option Holders who reside in the United States, the certificates shall bear the
following or similar legend:



                        

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.”

                                        





If, in the opinion of the Company and its counsel any legend placed on a
certificate representing shares sold under this Plan is no longer required, the
holder of such certificate shall be entitled to exchange such certificate for a
certificate representing the same number of Shares but without a legend.



4.6      SECTION 409A



Notwithstanding the foregoing or any provision of the Plan, if any provision of
the Plan contravenes Section 409A or could cause the Option Holder to incur any
tax, interest or penalties under Section 409A, the Board may, in its sole
discretion and without the Option Holder’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A, (ii) to avoid the
incurrence of taxes, interest and penalties under Section 409A, and/or (iii) to
maintain, to the maximum extent practicable, the original intent and economic
benefit to the Participant of the applicable provision without materially
increasing the cost to the Company or contravening the provisions of Section
409A. Moreover, any discretionary authority of the Board or the Administrator
may have pursuant to the Plan shall not be applicable to an Option that is
subject to Section 409A, to the extent such discretionary authority will
contravene Section 409A. This Section does not create an obligation on the part
of the Company to modify the Plan and does not guarantee that the Options will
not be subject to interest and penalties under Section 409A.

 

--------------------------------------------------------------------------------



- 11 -





ARTICLE 5
ADMINISTRATION





5.1      ADMINISTRATION



The Plan shall be administered by the Board, an Administrator on the
instructions of the Board or the Compensation Committee of the Board (the
“Committee”). The Board or the Committee may make, amend or repeal, at any time
and from time to time, such regulations not inconsistent with this Plan as it
may deem necessary or advisable for the proper administration and operation of
this Plan and such regulations shall form part of this Plan. The Board may
delegate to the Committee, the Administrator or any officer of the Company such
duties and powers in connection with this Plan as it may see fit. In this Plan,
unless the context indicates otherwise, references to the Board shall be deemed
to include references to the Administrator or the Committee, if the Board shall
have delegated obligations or duties to an Administrator or the Committee.
Notwithstanding the foregoing, all actions by an Administrator or the Committee
shall be subject to final approval by the Board.



5.2      INTERPRETATION



The interpretation by the Board or its authorized committee of any of the
provisions of this Plan and any determination by it pursuant thereto shall be
final and conclusive and shall not be subject to any dispute by any Option
Holder. No member of the Board or any person acting pursuant to authority
delegated by the Board hereunder shall be liable for any action or determination
in connection with this Plan made or taken in good faith and each member of the
Board and each such person shall be entitled to indemnification with respect to
any such action or determination in the manner provided for by the Company.

ARTICLE 6
APPROVALS, AMENDMENTS AND TERMINATION



6.1      APPROVALS REQUIRED FOR PLAN



Prior to its implementation by the Company, this Plan is subject to the receipt
of approval by the shareholders of the Company at a general meeting and approval
of the Exchange within 12 months after the Plan is adopted by the Board.
Thereafter, the Company shall obtain shareholder approval of any Plan amendment
to the extent necessary and desirable to comply with applicable laws.



6.2      AMENDMENT



The Board may, without notice to the shareholders and without further
shareholder approval, at any time and from time to time, amend the Plan or any
provisions thereof, or the form of Option Certificate or instrument to be
executed pursuant to the Plan, in such manner as the Board, in its sole
discretion, determines appropriate:

           (a)     

for the purposes of making formal minor or technical modifications to any of the
provisions of the Plan;

  (b)     

to correct any ambiguity, defective provisions, error or omission in the
provisions of the Plan;

  (c)     

to change any vesting provisions of Options;

  (d)     

to change the termination provisions of the Options or the Plan;

 

 

--------------------------------------------------------------------------------



- 12 -



           (e)     

to change the persons who qualify as eligible Directors, Employees and
Consultants under the Plan;

  (f)     

to change the Net Exercise feature of the Plan;

  (g)     

to add a cashless exercise feature to the Plan; and

  (h)     

to add or change provisions relating to any form of financial assistance
provided by the Company to Directors, Employees and Consultants that would
facilitate the purchase of securities under the Plan;



provided, however, that:



           (i)     

no such amendment of the Plan may be made without the consent of such affected
Director, Employee or Consultant if such amendment would adversely affect the
rights of such affected Director, Employee or Consultant under the Plan, except
that as provided in section 4.6, an amendment to an outstanding Option to comply
with the provisions of Section 409A of the Code shall not be deemed to adversely
affect the rights of such affected Director, Employee or Consultant; and

  (j)     

shareholder approval shall be obtained in accordance with the requirements of
the Exchange for any amendment that results in:

    (i)     

an increase in the number of Shares issuable under Options granted pursuant to
the Plan;

    (ii)     

a reduction in the exercise price of an Option granted to an Insider of the
Company; or

    (iii)     

an extension of the term of an Option granted under the Plan benefiting an
Insider of the Company.



6.3      TERMINATION



The Board may terminate this Plan at any time provided that such termination
shall not alter the terms or conditions of any Option or materially impair any
right of any Option Holder pursuant to any Option awarded prior to the date of
such termination except with the consent of such Option Holder and
notwithstanding such termination the Company, such Options and such Option
Holders shall continue to be governed by the provisions of this Plan.
Notwithstanding anything in the Plan to the contrary, the Plan shall continue in
effect for a term of ten (10) years from the earlier of its adoption by the
Board or its approval by the shareholders, unless terminated earlier.



6.4      AGREEMENT



The Company and every person to whom an Option is awarded hereunder shall be
bound by and subject to the terms and conditions of this Plan.

 

--------------------------------------------------------------------------------



Schedule A





OPTION CERTIFICATE



This certificate is issued pursuant to the provisions of the GEOVIC MINING CORP.
(the “Company”) Stock Option Plan (the “Plan”) and evidences that (Name of
Option Holder) _____________________________________ is the holder of an option
(the “Option”) to purchase up to ______________ (Number of Shares) common shares
(the “Shares”) in the capital stock of the Company at a purchase price of
$___________ per Share.



Subject to the provisions of the Plan:



(a)     

the Award Date of this Option is __________________________ (insert date of
grant); and

  (b)     

the Expiry Date of this Option is __________________________ (insert date of
expiry).

                (c) this Option is intended to be an Incentive Stock Option. 
Yes ________  No ________

 Additional Vesting or Other Restrictions: (insert as applicable)



Other Applicable Terms: (insert as applicable)



This Option may not be assigned or transferred except by will, divorce
settlement, the laws of descent and distribution, and all Option Certificates
will be so legended, provided however that the Personal Representatives of an
Option Holder may, to the extent permitted by section 4.1, exercise the Option
within the Exercise Period.

Except as otherwise provided in section 3.4(c) of the Plan, this Option may be
exercised in accordance with its terms and the terms of the Plan at any time and
from time to time from and including the Award Date through and until 5:00 p.m.
(Mountain Standard Time) on the Expiry Date, by delivering to the Company an
Exercise Notice, in the form provided in the Plan, together with this
certificate and a certified cheque or bank draft payable to the Company in an
amount equal to the aggregate of the Exercise Price of the Shares in respect of
which this Option is being exercised.

 

 

 

 

--------------------------------------------------------------------------------



2



This certificate is issued for convenience only and in the case of any dispute
with regard to any matter in respect hereof, the provisions of the Plan and the
records of the Company shall prevail.

This certificate and the Option evidenced hereby is subject to the detailed
terms and condition contained in the Plan.

Signed this _____ day of _____________, 20_____.



GEOVIC MINING CORP.
by its authorized signatory:





______________________________________

NAME: ________________________________

TITLE:  ________________________________



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



Schedule B

Election to Exercise



The undersigned hereby irrevocably elects to exercise the Options of Geovic
Mining Corp. as provided in the attached Option Certificate for the number of
Shares set forth below:

                   Number of Shares to be Acquired:                       
 Exercise Price per Share:    $                     Aggregate Purchase Price   
$  and either:     


1.     

hereby tenders a certified cheque, bank draft or cash for such aggregate
purchase price; or

  2.     

requests that the Options be exercised through the Net Exercise method.

The undersigned acknowledges that the Board of Directors of Geovic Mining Corp.
may decide, for any reason, that the Options may not be exercised through the
Net Exercise method. In such case, this Exercise Notice will be returned to the
Option Holder, along with the Option Certificate(s) and the Option Holder may
re-submit the Exercise Notice and Option Certificate(s) with a certified cheque,
bank draft or cash, as provided in item 1 above.

The undersigned irrevocably hereby directs that the Shares be issued, registered
and delivered as follows:



Name in Full   Address   Number of Shares                          



DATED this _____ day of _________________, 200__.

 

_____________________________________

--------------------------------------------------------------------------------